Citation Nr: 1712469	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  12-16 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a lipoma of the right shoulder and neck.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1997 to October 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board remanded this matter in January 2015 and November 2015 for additional development, to include a VA examination.  As explained below, such development has been completed. 


FINDING OF FACT

The Veteran's lipoma did not have its onset in active service, and is not otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for a lipoma of the right shoulder and neck are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim decided herein, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Additionally, the Board finds that the development requested in the January and November 2015 remands has been accomplished.  In this regard, in the January 2015 remand, the RO was instructed to update the Veteran's treatment records and to arrange for him to undergo VA examination concerning his claim.  Additional medical records were added to the file and, in March 2015, the Veteran underwent a VA examination.  In its November 2015 remand, the Board found the March 2015 examination inadequate, and instructed the RO to schedule the Veteran for a new examination.  Such examination was conducted in April 2016.  Therefore, the Board finds that there has been substantial compliance with the instructions of its previous remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand). 

Analysis

The Veteran contends that a lipoma which was surgically removed from the right side of his neck in January 2012 developed while he was serving in the Army.  Specifically, he asserts that he was incorrectly diagnosed in service with an inflamed follicle that was, in fact, the beginning of a lipoma.  The Veteran also asserts that he developed a lipoma due to an in-service anthrax vaccination.  He contends that as a result of the lipoma, he continues to experience residuals such as numbness. 

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).  Additionally, a disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310. 

To establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records show no problems with the Veteran's skin at enlistment.  In August 1999, he was seen for a painful swelling of his face and neck.  At that time, he was diagnosed with an inflamed follicle.  In a June 2001 examination undertaken for purposes of discharge, no skin conditions were diagnosed or reported by the Veteran. 

A December 2011 treatment note from Dr. A.W., the Veteran's private doctor, indicated that the Veteran reported a 1999 appearance of a right supraclavicular mass, with mild enlargement in 2001 and a rapid change in 2010.  The Veteran indicated at that time that he was told in the past that it was a lipoma and should be left alone, as he had had other sebaceous cysts and small lipomas excised from his chest and back in the past.  In January 2012, Dr. A.W. excised the mass and determined it to be a lipoma. 

In an April 2012 letter from Dr. A.W., the removal in January 2012 of the large mass was noted, as was the determination that it was a large benign lipoma.  The doctor indicated that the Veteran reported a 1999 onset of the condition.  Dr. A.W. concluded that the Veteran had a previous history of multiple lipomas and cysts and it was possible that the excised mass was of similar pathology. 
In March 2015, the Veteran underwent a VA examination to address his claim.  At that time, the VA examiner provided an opinion on the Veteran's lipoma that did not take into consideration his competent statements of an in-service onset.  Thus, in November 2015, the claim was remanded to afford the Veteran an additional VA examination, and to obtain a report that addressed the Veteran's contentions.

Such examination was undertaken in April 2016.  At that time, the Veteran reported the 1999 onset of a lipoma, which was painful and exacerbated by movements of the neck.  The Veteran indicated that from 2002 to 2004, the lesion grew very rapidly, until it was excised in 2012.  The Veteran reported having mild acne as a teenager, but denied a family history of lipoma or cysts.  He attributed his lipoma to exposures while on active duty, specifically to his receiving an anthrax vaccine in 1998 or 1999.  The Veteran denied any new rash, pruritus or lesions.

The examiner reviewed the Veteran's file and noted the August 1999 in-service treatment for the evaluation of painful swellings that seemed to move from behind the Veteran's left ear to behind his right and to under his chin, which was diagnosed as an inflamed follicle.  An MRI of the spine in February 2011 showed a possible lipoma in the right neck, and follow-up imaging in December 2011 showed the same.  The January 2012 excision of the lipoma was noted.

On examination, the Veteran was found to have well-healed surgical scars on the left shoulder, right neck, back, abdomen and chest.  Moles and tattoos were noted, as well as several subtle acneiform scars on the upper back and shoulders.  The examiner diagnosed lipoma of the right neck supraclavicular area, posterior triangle.  

On the question of etiology, the examiner was asked to address whether the August 1999 inflamed follicle was an early manifestation of the Veteran's lipoma.  The examiner concluded that it was not.  As rationale, he noted that the description at that time was painful swellings that seemed to move from ear to ear, and the chin.  Such a description was not indicative of a lipoma, as lipomas are fixed neoplastic growths and not migratory in nature.  Inflamed follicles were more congruent with the Veteran's complaint of migratory, painful swellings.  The examiner referred to a note in the Veteran's service treatment records in which he self-reported taking an over-the-counter medication for acne.  Combined with the acne scarring noted on examination, the examiner concluded that the painful migratory swelling complained about in August 1999 was much more likely to have been inflammatory acne.  The examiner was unable to state, based on the record, whether lipoma was present at that time, in addition to the inflamed follicle.  He questioned the Veteran's assertion that the lipoma was as symptomatic in 1999 as reported at the examination.  The examiner noted that the Veteran had a mid-chest lipoma removed in February 2009; at that time, no mention was made of a lipoma on his neck, despite his later assertions that it grew rapidly from 2002 to 2004.  In addition, the examiner noted that the Veteran was seen by a dermatologist in July 2011 for folliculitis of the thighs but did not complain of a neck mass at that time.  The examiner concluded, based on the record, that the Veteran only became aware of the lipoma following its discovery as an incidental finding on a thyroid ultrasound in December 2011.  

The examiner was also asked to address the nexus, if any, between the Veteran's lipoma and his military service.  He concluded that there was no such link. In support of his conclusion, the examiner explained that little was known about the pathogenesis of lipomas and that their cause is considered to be idiopathic.  The examiner cited medical research that showed lipomas could develop following blunt soft tissue trauma; however, the Veteran reported no such trauma to his neck.  As for his contention that the lipoma was related to an in-service anthrax vaccination, the examiner could find no reports in medical literature of such a link, except for a single report of a vaccination-induced lipoma in an infant.  However, in that case, the lipoma developed at the site of the vaccination, possible secondary to the trauma and inflammation associated with the vaccine.  Regarding the Veteran's vaccination, the record indicated that the injections were administered in the bilateral extremities, not the right side of the neck.  Thus it was highly unlikely that the lipoma and anthrax vaccinations were related. 

Based on the evidence of record, the Board finds that the Veteran's claim for entitlement to service connection must be denied.  The Board assigns great probative weight to the April 2016 opinion, as it contains not only a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly-reasoned opinion); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  The examiner also discussed the Veteran's lay assertions and arguments in his well-detailed analysis.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Notably, there is no contrary medical opinion of record. 

The Board notes that the December 2011 private treatment notes and April 2012 letter from the Veteran's private doctor do not address etiology of the Veteran's lipoma; rather, the doctor indicated that the mass was similar to previously-removed lipomas and cysts and that the Veteran reported an in-service onset of the most current iteration.  The Board notes that a bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

The Board has also considered the Veteran's lay statements indicating a direct nexus between his disability and service.  In multiple statements to VA, he has indicated that the in-service diagnosis of an inflamed follicle in August 1999 was incorrect and that he was actually experiencing a lipoma at that time.  The Veteran contends that the lipoma slowly grew over time until it was surgically removed in 2012. 

To the extent the Veteran contends he received treatment in service for a skin condition, his statements are competent and credible.  However, he is not shown to have the medical expertise to diagnose a dermatological condition.  The various types of skin disorders and their etiology are not readily apparent to a lay person. Physicians must rely on examination, medical history, and special diagnostic testing to render a diagnosis and determine etiology.  The April 2016 VA examiner did precisely that when he determined in his detailed examination report that the Veteran's in-service inflamed follicle was not an early manifestation of lipoma.  Without proper medical training, the Veteran is not competent to opine as to the characterization of an in-service skin diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Consequently, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's lipoma manifested during or as a result of service.  Therefore, the provisions regarding reasonable doubt are not applicable and service connection for a lipoma of the right neck and shoulder must be denied. See 38 U.S.C.A. § 5107 (b) (West 2014); see also Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert, supra.


ORDER


 Service connection for a lipoma of the right shoulder and neck is denied.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


